Citation Nr: 0906995	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
rheumatoid arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 2003 until March 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Veteran also initiated an appeal with respect to the 
initial rating assigned for a bone spur of the right 5th toe, 
also awarded in the November 2006 decision.  However, she did 
not include that issue in her August 2007 substantive appeal.  
The RO mistakenly included the issue in supplemental 
statement of the case issued subsequent to the receipt of the 
substantive appeal.  Upon realizing their error, the Veteran 
was sent an April 2008 letter in which she was asked to 
clarify whether she wished to continue the appeal with 
respect to the bone spur.  The letter informed her that if 
she did not respond, it would be assumed that she only wished 
to pursue the rheumatoid arthritis claim.  No response was 
received from the Veteran.  Given this, and given that her VA 
Form 9 clearly limited her claim to the issue of rheumatoid 
arthritis, only that issue is deemed to be in appellate 
status.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate active 
rheumatoid arthritis productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  

2.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the hand have been 
manifested by complaints of swelling and tenderness; 
objectively, there was no limitation of motion.

3.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the wrists have been 
manifested by complaints of swelling and tenderness; 
objectively, the evidence shows right palmar flexion limited 
to 70 degrees, left palmar flexion limited to 78 degrees, and 
left radial deviation limited to 10 degrees, all accompanied 
by objective findings of pain.  

4.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the elbows have been 
manifested by complaints of tenderness; objectively, the 
evidence shows full flexion and extension of the forearms.

5.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the right shoulder have 
been manifested by complaints of tenderness; objectively, the 
evidence shows flexion limited to 170 degrees, and abduction 
limited to 145 degrees, with objective findings of pain.  

6.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the hips have been 
manifested by complaints of tenderness; objectively, the 
evidence shows right hip flexion limited to 110 degrees, and 
left hip abduction limited to 40 degrees, with objective 
findings of pain.  

7.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the knees have been 
manifested by complaints of swelling and tenderness; 
objectively, there was no limitation of motion.

8.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the ankles and feet have 
been manifested by complaints of swelling and tenderness; 
objectively, dorsiflexion was limited to 9 degrees on the 
right and to 10 degrees on the left, and right plantar 
flexion was limited to 32 degrees, with objective findings of 
pain but without demonstration of other foot disability.  

9.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the toes have been 
manifested by complaints of tenderness; objectively, the 
evidence does not demonstrate limitation of motion.

10.  Throughout the rating period on appeal, the Veteran's 
rheumatoid arthritis residuals of the low back have been 
manifested by complaints of tenderness and stiffness; 
objectively, there was no spasm or deformity of the spine, 
the Veteran had normal gait, forward flexion was limited to 
60 degrees with repetitive movement and combined range of 
motion of the thoracolumbar spine exceeded 120 degrees. 


CONCLUSIONS OF LAW

Throughout the rating period on appeal, the criteria for 
entitlement to an initial evaluation of 60 percent for the 
residuals of rheumatoid arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.25, 4.26, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5002, 5201, 5206, 5207, 5215, 5216-5230, 5237-5243, 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Additionally, the Veteran 
submitted articles on the subject of rheumatoid arthritis.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

The Veteran is claiming entitlement to an increased rating 
for rheumatoid arthritis.  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (rating schedule), which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1.  In addition, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, it is observed that the present appeal 
stems from an initial rating assignment.  As such, the Board 
must consider the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran is 
assigned a 40 percent evaluation for rheumatoid arthritis 
pursuant to Diagnostic Code 5002.  Her evaluation is based on 
rheumatoid arthritis as an active process.  

A 40 percent rating for rheumatoid arthritis as an active 
process is warranted where the evidence reveals symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  

To receive the next-higher 60 percent evaluation for 
rheumatoid arthritis as an active process, the evidence must 
demonstrate less than the criteria for a 100 percent rating, 
but must show weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.

To be entitled to a 100 percent evaluation, the evidence must 
show rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  

The Board has reviewed the competent evidence of record and 
finds no support for a rating in excess of 40 percent for 
rheumatoid arthritis as an active process for any portion of 
the rating period on appeal.  Indeed, there is no showing of 
weight loss.  In fact, she denied weight loss upon VA 
examination in September 2006.  Moreover, there is no 
evidence of anemia.  

The Board acknowledges the Veteran's complaints of severe 
fatigue, which occurred 2 to 3 times per week, as indicated 
at the September 2006 VA examination.  At that time she also 
reported flare-ups, which occurred about one a month and 
caused her to be incapacitated for a period of about 1.5 
days.  However, despite such instances of incapacitation, her 
disability picture is not found to most nearly approximate 
the next-higher 60 percent evaluation under Diagnostic Code 
5002.  Rather, the episodes of incapacitation as indicated 
above are accounted for by the 40 percent evaluation already 
assigned throughout the rating period on appeal.  

The Board further recognizes her complaints, raised both at 
the September 2006 examination and at a subsequent October 
2007 examination, to the effect that her rheumatoid arthritis 
impaired her occupationally, as it was difficult for her to 
handle files due to her joint pain.  Moreover, she stated in 
her August 2007 substantive appeal that her progressively 
worsening symptoms of pain and swelling in her joints 
required her to miss time at work.  When at work, typing was 
difficult.  Moreover, an August 2007 letter from her employer 
attested to her struggles in accomplishing her daily work 
tasks as a result of her joint pain.  Furthermore, the 
Veteran indicated in her substantive appeal that she was a 
part-time student and her rheumatoid arthritis made it 
difficult for her to get around campus and climb steps.  The 
Board acknowledges and is sympathetic to these complaints.  
Again, however, these findings demonstrate definite 
impairment of health and are found to be contemplated by the 
40 percent evaluation already in effect.  

For the foregoing reasons, then, a rating in excess of 40 
percent is not warranted for rheumatoid arthritis as an 
active process.  

The Board must now consider whether an evaluation of the 
chronic residuals of rheumatoid arthritis provide a basis for 
an increased rating here.  

Under Diagnostic Code 5002, the chronic residuals of 
rheumatoid arthritis are to be rated as ankylosis or based on 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As instructed by a Note to Diagnostic Code 5002, the rater is 
to assign the higher evaluation between the active process 
and the residual ratings.  

In this case, the rheumatoid arthritis has been shown to 
involve the hands, wrists, elbows, right shoulder, hips, 
knees, ankles, feet, and low back.  She complained of 
weakness, stiffness, swelling, heat, instability, locking, 
and lack of endurance, with respect to all affected joints.  
Additionally, at her September 2006 VA examination she 
reported periods of flare-ups, and stated that for the most 
part she was incapacitated.  She commented that such episodes 
made it difficult for her to care for her 2-year old son.  
She also had to avoid impact exercises such as running.  

With respect to the specific objective findings, to include 
range of motion testing, the Board will consider each joint 
in turn.  Moreover, in evaluating musculoskeletal 
disabilities, the Board will also consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Hands

Upon VA examination in September 2006, the Veteran's hands 
were warm, boggy, and tender to palpation of the bilateral 
proximal interphalangeal and  metacarpophalangeal joints.  
There was no redness, weakness, or deformities of the joints 
of the hand, and no swelling was noted.  The Veteran had full 
range of motion of all fingers, and her grip was intact.  She 
could touch her fingers to the median crease of the palm, and 
could touch her thumb to all fingers.  

Upon subsequent VA examination in October 2007, the Veteran 
had 5/10 pain in both hands, which increased to 8/10 during 
flare-up.  Such pain occurred randomly and with weather 
changes, and lasted 3 to 4 hours.  The pain eased with 
exercise.  The Veteran again had full range of motion of her 
hand joints, and there was no gap between the tip of the 
thumb and the fingers, or between the thumb pad and the 
fingers with the thumb attempting to oppose them.  She had 
good strength with pushing, pulling, and twisting motions and 
had good dexterity with involvement of the other fingers.  
Objectively, there was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  

Based on the above, the Board finds no support for assignment 
of a compensable evaluation for rheumatoid arthritis 
residuals of either hand.  In so finding, the Board 
acknowledges that a 10 percent rating applies where the 
limitation of motion is noncompensable.

In reaching the above conclusion, the Board notes that the 
separate 10 percent rating under Diagnostic Code 5002 for 
noncompensable range of motion of each major joint or group 
of minor joints does not operate here.  Indeed, such 10 
percent rating contemplates a disability picture that is 
characterized by some limitation of motion, but not enough to 
warrant a compensable rating, if objectively confirmed by 
swelling, spasm, or other evidence of painful motion.  Here, 
however, full range of motion of the bilateral hands is 
demonstrated throughout the rating period on appeal.  Thus, 
although there is objective evidence of painful movement, 
this alone fails to satisfy the requirements for a 
compensable rating.   

Wrists

Upon VA examination in September 2006, the Veteran's wrists 
were warm, and slightly swollen or boggy.  They were tender 
to palpation.  There was no redness, weakness, or deformity.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal dorsiflexion (extension) of the wrist 
was to 70 degrees, and that normal palmar flexion was to 80 
degrees.  Normal ulnar deviation was to 45 degrees and normal 
radial deviation was to 20 degrees.  

VA examination in September 2006 did reveal limitation of 
wrist motion as compared to the normal ranges set forth 
above.  For example, right palmar flexion was to 70 degrees 
and left was to 78 degrees, both with pain at the endpoints 
of motion.  Moreover, left radial deviation was only to 10 
degrees, with pain at the endpoint and left ulnar deviation 
was only to 28 degrees, again with pain at the endpoint.  
Subsequent VA examination in October 2007 showed full range 
of motion, but the Veteran continued to report complaints 
including pain, weakness, and swelling. 

Limitation of wrist motion is addressed under Diagnostic Code 
5215.  A 10 percent rating is warranted where the evidence 
demonstrates palmar flexion limited in line with the forearm, 
or for dorsiflexion to less than 15 degrees.  

The competent evidence of record, as detailed in pertinent 
apart, does not appear to satisfy the criteria for a 
compensable evaluation under Diagnostic Code 5215.  However, 
based on the September 2006 VA examination, some degree of 
limitation of motion has been demonstrated.  Moreover, that 
examination objectively indicated pain at the endpoints of 
movement.  Accordingly, assignment of a 10 percent rating for 
the each wrist is warranted under Diagnostic Code 5002 for 
the residuals of rheumatic arthritis.  Moreover, although 
subsequent examination showed full range of motion, the Board 
will resolve any doubt in the Veteran's favor and apply such 
evaluations throughout the rating period on appeal.  Again, 
these ratings will only be assigned if the aggregate of the 
residuals for each individual joint yield a combined 
disability evaluation in excess of the 40 percent currently 
in effect based on rheumatoid arthritis as an active process.  

Elbows

Upon VA examination in September 2006, the Veteran's elbows 
were warm and tender to palpation.  There was no swelling.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal elbow  flexion 145 degrees.  Normal 
forearm pronation was to 80 degrees, and normal forearm 
supination was to 85 degrees.  

VA examination in September 2006 revealed full range of 
motion of the elbows, with no objective evidence of pain.  
Subsequent VA examination in October 2007 also showed full 
range of motion except as to supination, which was to 80 
degrees.  The examiner added that no weakness or tenderness 
was noted upon examination, and that there was no change in 
motion upon repetition.  

Limitation of flexion of the forearm is addressed under 
Diagnostic Code 5206.  Under that code section, a 
noncompensable rating is warranted where the evidence 
demonstrates forearm flexion limited to 110 degrees, for 
either the major or minor upper extremity. To be entitled to 
the next-higher 10 percent rating, the evidence must show 
forearm flexion limited to 100 degrees, for either the major 
or minor upper extremity.

Limitation of extension of the forearm is addressed under 
Diagnostic Code 5207.  
That diagnostic code provides a 10 percent evaluation is 
warranted where the evidence demonstrates forearm extension 
limited between 45 and 60 degrees, for either the major or 
minor upper extremity. 

The competent evidence, as previously described, does not 
demonstrate compensable limitation of forearm motion under 
Diagnostic Codes 5206 or 5207, even when considering 
additional functional limitation as set forth under DeLuca.  
Indeed, the Veteran had full forearm flexion and extension.  

Again, the evidence does reveal slight limitation of forearm 
supination.  Under Diagnostic Code 5213, a 10 percent rating 
applies where supination is limited to 30 degrees or less.  
Here, the Veteran had supination to no worse than 80 degrees 
throughout the rating period on appeal.  Therefore, her 
disability picture does not most nearly approximate the next-
higher 10 percent rating under Diagnostic Code 5213, even 
when accounting for additional functional limitation.  
Indeed, despite the pain complaints, there was no additional 
loss of motion with repetition.  Moreover, while slight 
limitation of motion is confirmed, this is not accompanied by 
objective findings of pain or swelling, such as to enable 
assignment of a 10 percent evaluation under Diagnostic Code 
5002.  In this vein, there was tenderness to palpation of the 
elbows in September 2006.  However, at that time, the Veteran 
had no objective loss of motion of the forearms.  Again, the 
October 2007 examination clearly indicated no additional 
functional limitation due to factors such as pain and 
weakness.  Given this, the overall disability picture does 
not most nearly approximate a compensable rating, either 
directly under the limitation of motion diagnostic codes or 
under the provisions of Diagnostic Code 5002.  

Right Shoulder

Upon VA examination in September 2006, the Veteran's right 
shoulder was tender to palpation.  There was no redness, 
weakness, or deformity of either shoulder.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal forward elevation (flexion) of the 
shoulder is to 180 degrees, and that normal shoulder 
abduction is also to 180 degrees.  Normal external and 
internal rotation is to 90 degrees.  

VA examination in September 2006 did reveal limitation of 
right shoulder motion as compared to the normal ranges set 
forth above.  For example, right shoulder flexion was to 170 
degrees, with pain at the endpoint of motion.  Right shoulder 
abduction was to 145 degrees, with passive pain beginning at 
that point.  Her right shoulder rotation was full, but there 
was pain with external rotation.  All findings regarding the 
left shoulder were normal and pain-free.  Subsequent VA 
examination in October 2007 reveals full range of motion of 
both shoulders.

Limitation of arm motion is addressed under Diagnostic Code 
5201.  A 20 percent rating is warranted where the evidence 
demonstrates limitation of motion at shoulder level (90 
degrees, per 38 C.F.R. § 4.71a, Plate I).  A 30 percent 
rating applies where there is limitation to midway between 
the side and shoulder level, for the major extremity.  A 30 
percent evaluation is also warranted for limitation to 25 
degrees from the side, for the minor extremity.  If the major 
extremity is limited to 25 degrees from the side, then a 40 
percent rating is warranted.

The competent evidence of record, as detailed in pertinent 
part, does not satisfy the criteria for a compensable 
evaluation under Diagnostic Code 5201.  However, based on the 
September 2006 VA examination, some degree of limitation of 
motion has been demonstrated with respect to the right 
shoulder.  Moreover, that examination objectively indicated 
pain at the endpoints of movement.  Accordingly, assignment 
of a 10 percent rating for the right shoulder is warranted 
under Diagnostic Code 5002 for the residuals of rheumatic 
arthritis.  Moreover, although subsequent examination showed 
full range of motion, the Board will resolve any doubt in the 
Veteran's favor and apply such evaluation throughout the 
rating period on appeal.  Again, this rating will only be 
assigned if the aggregate of the residuals for each 
individual joint yield a combined disability evaluation in 
excess of the 40 percent currently in effect based on 
rheumatoid arthritis as an active process.  

Hips

Upon VA examination in September 2006, the Veteran's hips 
were tender to palpation.  There was no redness, weakness, or 
deformity.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II 
indicates that normal flexion of the hips is to 125 degrees, 
and that normal hip abduction is to 45 degrees.  

VA examination in September 2006 did reveal limitation of hip 
motion as compared to the normal ranges set forth above.  For 
example, right hip flexion was to 110 degrees, with pain 
beginning at 90 degrees.  Moreover, left hip abduction was to 
40 degrees, with pain.  Subsequent VA examination in October 
2007 showed full range of motion, but the Veteran continued 
to report complaints including pain, weakness, and swelling. 

Limitation of hip (thigh) motion is addressed under 
Diagnostic Code 5252.  A 10 percent rating is warranted where 
the evidence demonstrates flexion limited to 45 degrees.  
Moreover, a 10 percent rating is warranted under Diagnostic 
Code 5251 where the evidence demonstrates thigh extension 
limited to 5 degrees.  Finally, under Diagnostic Code 5253, a 
10 percent rating applies for limitation of rotation, cannot 
toe-out more than 15 degrees.  A 10 percent rating is also 
warranted for limitation of adduction, cannot cross legs.  A 
20 percent rating applies for limitation of abduction, motion 
lost beyond 10 degrees.  

The competent evidence of record, as detailed in pertinent 
part above, does not appear to satisfy the criteria for a 
compensable evaluation under any of the above criteria.  
However, based on the September 2006 VA examination, some 
degree of limitation of motion has been demonstrated.  
Moreover, that examination objectively indicated pain at the 
endpoints of movement.  Accordingly, assignment of a 10 
percent rating for the left and right hip is warranted under 
Diagnostic Code 5002 for the residuals of rheumatic 
arthritis.  Moreover, although subsequent examination showed 
full range of motion, the Board will resolve any doubt in the 
Veteran's favor and apply such evaluations throughout the 
rating period on appeal.  Again, these ratings will only be 
assigned if the aggregate of the residuals for each 
individual joint yield a combined disability evaluation in 
excess of the 40 percent currently in effect based on 
rheumatoid arthritis as an active process.  

Knees

Upon VA examination in September 2006, the Veteran's knees 
were warm, swollen, and tender to palpation.  There was no 
redness, deformity, or weakness.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II 
indicates that normal knee flexion is to 140 degrees.  Normal 
extension is to 0 degrees.  

VA examination in September 2006 revealed full range of 
motion of the knees, with no objective evidence of pain.  
Subsequent VA examination in October 2007 also showed full 
range of motion (i.e., flexion to 140 degrees with extension 
to 0 degrees), although 0-130 degrees was noted due to body 
habitus.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The competent evidence, as previously described, does not 
demonstrate compensable limitation of knee motion under 
Diagnostic Codes 5260 or 5261, even when considering 
additional functional limitation as set forth under DeLuca.  
Again, while the record indicates subjective pain complaints, 
the Veteran had full flexion and extension of both knees.  
Given this, the overall disability picture does not most 
nearly approximate a compensable rating, either directly 
under the limitation of motion diagnostic codes or under the 
provisions of Diagnostic Code 5002.  

Ankles/Feet

Upon VA examination in September 2006, the Veteran's ankles 
were warm, swollen, and tender to palpation.  There was also 
tenderness of the feet generally.  There was no redness, 
weakness, or deformity.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II 
indicates that normal dorsiflexion of the ankle is to 20 
degrees, and that normal plantar flexion was to 45 degrees.   

VA examination in September 2006 did reveal limitation of 
ankle motion as compared to the normal ranges set forth 
above.  For example, dorsiflexion was to 9 degrees on the 
right and 10 degrees on the left, with pain at the endpoints 
of motion.  While left plantar flexion was normal, she had 
right plantar flexion to only 32 degrees.  Subsequent VA 
examination in October 2007 showed full range of motion, but 
the Veteran continued to report complaints including pain, 
weakness, and swelling. 

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  A 10 percent rating is warranted where the evidence 
demonstrates moderate limitation of motion.  A 20 percent 
rating is for application for marked limitation of motion. 

The competent evidence of record, as detailed in pertinent 
part above, is deemed to be reflective of moderate limitation 
of motion of both ankles.  Accordingly, assignment of a 10 
percent rating for the each ankle is warranted under 
Diagnostic Code 5002 for the residuals of rheumatic 
arthritis.  In reaching this conclusion, the Board has 
appropriately considered additional functional limitation per 
DeLuca.  However, the evidence does not show functional 
limitation comparable to marked loss of ankle movement, as 
required for assignment of 20 percent ratings.  Indeed,
while fatigability was indicated in September 2006, the 
October 2007 examination indicated no additional functional 
limitation due to factors such as pain and weakness.

The Board has also considered whether a higher evaluation is 
warranted under any other diagnostic code pertaining to the 
feet.  In this regard, Diagnostic Code 5284 provides a 20 
percent evaluation for moderately severe foot injury and a 30 
percent evaluation for severe foot injury.  However, a review 
of the September 2006 VA examination showed no unusual shoe 
wear pattern and the Veteran's gait was intact.  Her gait was 
again described as normal upon VA examination in October 2007 
and there were no functional limitations.  Thus, while 
acknowledging the Veteran's complaints and limitations, as 
detailed previously, the overall evidence does not reveal a 
disability picture most nearly approximating the next-higher 
20 percent rating under Diagnostic Code 5284.  Furthermore, 
there is no showing of flat foot, weak foot, claw foot or 
other foot disability such as to warrant consideration under 
any additional code sections.  

Accordingly, the findings of the September 2006 VA 
examination demonstrate moderate limitation of motion of the 
bilateral ankles, warranting 10 percent ratings for each 
ankle.  Moreover, although subsequent examination showed full 
range of motion, the Board will resolve any doubt in the 
Veteran's favor and apply such evaluations throughout the 
rating period on appeal.  There is no basis for evaluations 
in excess of these amounts, under any diagnostic code 
addressing the feet.  These ratings will only be assigned if 
the aggregate of the residuals for each individual joint 
yield a combined disability evaluation in excess of the 40 
percent currently in effect based on rheumatoid arthritis as 
an active process.  

Toes

Upon VA examination in September 2006, there was mild 
swelling of the bilateral metatarsophalangeal joints.  
However, none of the competent evidence demonstrates 
limitation of toe motion.  

The Board has considered whether an evaluation is warranted 
under Diagnostic Code 5284, concerning foot injury.  However, 
it is concluded that the 10 percent ratings assigned for each 
ankle encompass foot pain complaints as well.  There is no 
distinct symptomatology directly attributable to the toes and 
therefore an evaluation for such toe complaints would 
constitute impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2008).

In sum, there is no basis for assignment of compensable 
ratings for rheumatoid arthritis affecting the toes.  

Low Back

Upon VA examination in September 2006, the Veteran complained 
of aching, non-radiating, low back pain.  She also noted back 
stiffness upon waking in the morning.  

Regarding range of motion, 38 C.F.R. § 4.71a, Plate V shows 
that for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  

Objectively, upon VA examination in September 2006, the 
Veteran had forward flexion to 90 degrees, with pain at 85 
degrees.  She had extension to 30 degrees with pain when 
straightening up.  Lateral flexion was to 30 degrees, left 
and right, as was rotation.  There was pain at the endpoints 
of lateral flexion and rotation.  Upon repetition of 
movement, there was an increase in pain and fatigue, with a 
decrease in range of motion (flexion) from 90 degrees to 60 
degrees.  Examination did not reveal any ankylosis or other 
fixed deformities of the spine, nor were there findings of 
muscle spasm.  

In evaluating the above results, it is noted that limitation 
of lumbar motion is addressed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5343, which utilize the general rating 
formula for diseases and injuries of the spine.  

Under the general rating formula, in relevant part, 
evaluations are assigned as follows:

10 percent- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.

20 percent- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent- Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent- Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

The Board finds that the objective evidence supports 
assignment of a 10 percent rating for the Veteran's 
limitation of motion in her low back.  It is acknowledged 
that her lumbar flexion is reduced to 60 degrees with 
repetition, seemingly supporting the next-higher 20 percent 
evaluation.  However, her overall disability picture does not 
most nearly approximately the criteria for a 20 percent 
rating.
For example, her combined range of thoracolumbar motion 
greatly exceeds 120 degrees, and there is no evidence of 
muscle spasm or guarding severe enough to cause an abnormal 
gait.  To the contrary, the Veteran's gait was normal upon 
examination.  Moreover, there is no deformity of the spine.  
For these reasons, the Veteran's disability picture is found 
to be most accurately reflected by the 10 percent evaluation.  

Based on the foregoing, the criteria for a 10 percent rating 
for the low back is warranted under Diagnostic Code 5002 for 
the residuals of rheumatic arthritis.  Again, this rating 
will only be assigned if the aggregate of the residuals for 
each individual joint yield a combined disability evaluation 
in excess of the 40 percent currently in effect based on 
rheumatoid arthritis as an active process.  

Summary

For the reasons stated above, the Veteran meets the criteria 
for 10 percent ratings for the left wrist, right wrist, right 
shoulder, left hip, right hip, left ankle, right ankle, and 
low back, all as residuals of rheumatoid arthritis.  As 
instructed by Diagnostic Code 5002, those residual ratings 
are combined under the table at 38 C.F.R. § 4.25.  
Application of that table yields a combined disability 
evaluation of 60 percent for the rheumatoid arthritis 
residuals.  As this 60 percent rating exceeds the 40 percent 
currently in effect for rheumatoid arthritis as an active 
process, it replaces that lesser rating.   In evaluating the 
claim, the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In the present case, the Veteran has asserted that her 
service-connected rheumatoid arthritis has affected her 
ability to work.  Moreover, the competent evidence does 
indicate significant impairment in occupational functioning, 
as well as impairment in some activities of daily living.  
However, such impairment is found to be  contemplated in the 
award of the 60 percent schedular evaluation.  There is no 
indication of such unusual or exceptional circumstances such 
as to warrant a remand for a referral to the Chief Benefits 
Director of VA's Compensation and Pension Service for 
extraschedular consideration. See Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

Entitlement to an initial rating of 60 percent for the 
residuals of rheumatoid arthritis of multiple joints is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


